Case: 2:21-cv-03999-EAS-EPD Doc #: 12 Filed: 09/09/21 Page: 1 of 1 PAGEID #: 487




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ANTHONY GREGOR, et al.,

             Plaintiffs,
                                         Case No. 2:21-cv-3999
      v.                                 Judge Edmund A. Sargus, Jr.
                                         Magistrate Judge Elizabeth Preston Deavers

RICE DRILLING D, LLC, et al.,

             Defendants.

                                         ORDER

      This matter is before the Court on Defendant Rice Drilling D, LLC’s Motion to Dismiss

filed on July 30, 2021. (ECF No. 9.) Plaintiff subsequently filed an Amended Complaint on

August 20, 2021, (ECF No. 10) and Defendant filed an Answer to the Amended Complaint on

September 30, 2021. (ECF No. 11.) Accordingly, Defendant’s Motion to Dismiss (ECF No. 9) is

rendered MOOT. This case is to remain open.

      IT IS SO ORDERED.

9/9/2021                                  s/Edmund A. Sargus, Jr.
DATE                                      EDMUND A. SARGUS, JR.
                                          UNITED STATES DISTRICT JUDGE
